Exhibit Explanatory Note:We are updating Part I. Item 1. Financial Statements, and Part I. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations of our Quarterly Report on Form 10-Q for the quarter ended June 30, 2009, filed on August 10, 2009 to present the Arizona and Bluegrass power generation facilities as discontinued operations for all periods presented.Unaffected items of our Quarterly Report on Form 10-Q for the quarter ended June 30, 2009 have not been repeated in this Current Report on Form 8-K. PART I. FINANCIAL INFORMATION Item 1—FINANCIAL STATEMENTS—DYNEGY INC. AND DYNEGY HOLDINGS INC. DYNEGY INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in millions, except share data) June30, 2009 December31, 2008 ASSETS Current Assets Cash and cash equivalents $ 594 $ 693 Restricted cash and investments 121 87 Short-term investments 2 25 Accounts receivable, net of allowance for doubtful accounts of $22 and $22, respectively 252 340 Accounts receivable, affiliates 1 1 Inventory 179 184 Assets from risk-management activities 1,414 1,263 Deferred income taxes 4 6 Prepayments and other current assets 296 204 Total Current Assets 2,863 2,803 Property, Plant and Equipment 10,892 10,869 Accumulated depreciation (2,347 ) (1,935 ) Property, Plant and Equipment, Net 8,545 8,934 Other Assets Unconsolidated investments — 15 Restricted cash and investments 1,157 1,158 Assets from risk-management activities 207 114 Goodwill — 433 Intangible assets 418 437 Accounts receivable, affiliates 7 4 Other long-term assets 343 315 Total Assets $ 13,540 $ 14,213 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 191 $ 303 Accrued interest 71 56 Accrued liabilities and other current liabilities 177 160 Liabilities from risk-management activities 1,164 1,119 Notes payable and current portion of long-term debt 93 64 Deferred income taxes 8 — Total Current Liabilities 1,704 1,702 Long-term debt 5,895 5,872 Long-term debt, affiliates 200 200 Long-Term Debt 6,095 6,072 Other Liabilities Liabilities from risk-management activities 291 288 Deferred income taxes 1,052 1,166 Other long-term liabilities 474 500 Total Liabilities 9,616 9,728 Commitments and Contingencies (Note 13) Stockholders’ Equity Class A Common Stock, $0.01 par value, 2,100,000,000 shares authorized at June 30, 2009 and December 31, 2008; 507,423,614 and 505,821,277 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively 5 5 Class B Common Stock, $0.01 par value, 850,000,000 shares authorized at June 30, 2009 and December 31, 2008; 340,000,000 shares issued and outstanding at June 30, 2009 and December 31, 2008 3 3 Additional paid-in capital 6,490 6,485 Subscriptions receivable (2 ) (2 ) Accumulated other comprehensive loss, net of tax (183 ) (215 ) Accumulated deficit (2,370 ) (1,690 ) Treasury stock, at cost, 2,777,299 and 2,568,286 shares at June 30, 2009 and December 31, 2008, respectively (71 ) (71 ) Total Dynegy Inc. Stockholders’ Equity 3,872 4,515 Noncontrolling interests 52 (30 ) Total Stockholders’ Equity 3,924 4,485 Total Liabilities and Stockholders’ Equity $ 13,540 $ 14,213 See the notes to condensed consolidated financial statements. 1 DYNEGY INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in millions, except per share data) Three Months Ended Six Months Ended June30, June30, 2009 2008 2009 2008 Revenues $ 450 $ 261 $ 1,354 $ 791 Cost of sales (263 ) (398 ) (641 ) (828 ) Operating and maintenance expense, exclusive of depreciation shown separately below (137 ) (117 ) (252 ) (222 ) Depreciation and amortization expense (89 ) (87 ) (175 ) (173 ) Gain on sale of assets — 26 — 26 Goodwill impairments — — (433 ) — Impairment and other charges, exclusive of goodwill impairments shown separately above (387 ) — (387 ) — General and administrative expenses (45 ) (39 ) (83 ) (78 ) Operating loss (471 ) (354 ) (617 ) (484 ) Earnings (losses) from unconsolidated investments 13 (3 ) 21 (12 ) Interest expense (98 ) (108 ) (196 ) (217 ) Other income and expense, net 4 15 8 35 Loss from continuing operations before income taxes (552 ) (450 ) (784 ) (678 ) Income tax benefit (Note 15) 204 182 113 271 Loss from continuing operations (348 ) (268 ) (671 ) (407 ) Income (loss) from discontinued operations, net of tax benefit of $1, $4, $7 and $12, respectively (Note 2) 2 (6 ) (12 ) (19 ) Net loss (346 ) (274 ) (683 ) (426 ) Less: Net loss attributable to the noncontrolling interests (1 ) (2 ) (3 ) (2 ) Net loss attributable to Dynegy Inc. $ (345 ) $ (272 ) $ (680 ) $ (424 ) Loss Per Share (Note 12): Basic loss per share: Loss from continuing operations attributable to Dynegy Inc $ (0.41 ) $ (0.32 ) $ (0.79 ) $ (0.48 ) Loss from discontinued operations attributable to Dynegy Inc — — (0.02 ) (0.03 ) Basic loss per share attributable to Dynegy Inc $ (0.41 ) $ (0.32 ) $ (0.81 ) $ (0.51 ) Diluted loss per share: Loss from continuing operations attributable to Dynegy Inc $ (0.41 ) $ (0.32 ) $ (0.79 ) $ (0.48 ) Loss from discontinued operations attributable to Dynegy Inc — — (0.02 ) (0.03 ) Diluted loss per share attributable to Dynegy Inc $ (0.41 ) $ (0.32 ) $ (0.81 ) $ (0.51 ) Basic shares outstanding 842 840 842 839 Diluted shares outstanding 844 842 843 841 See the notes to condensed consolidated financial statements. 2 DYNEGY INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in millions) Six Months Ended June30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (683 ) $ (426 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 189 188 Goodwill impairments 433 — Impairment and other charges, exclusive of goodwill impairments shown separately above 410 — (Earnings) losses from unconsolidated investments, net of cash distributions (21 ) 12 Risk-management activities (65 ) 760 Gain on sale of assets (10 ) (26 ) Deferred income taxes (129 ) (281 ) Other 43 2 Changes in working capital: Accounts receivable 35 (77 ) Inventory (9 ) 23 Prepayments and other assets (88 ) (178 ) Accounts payable and accrued liabilities (13 ) 61 Changes in non-current assets (38 ) (35 ) Changes in non-current liabilities 6 9 Net cash provided by operating activities 60 32 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (303 ) (299 ) Unconsolidated investments 1 (1 ) Proceeds from asset sales, net 105 84 Decrease in short-term investments 14 — Decrease (increase) in restricted cash and restricted investments (33 ) 28 Other investing 3 11 Net cash used in investing activities (213 ) (177 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term borrowings, net 54 111 Repayments of long-term borrowings, net — (21 ) Proceeds from issuance of capital stock — 2 Other financing, net — (4 ) Net cash provided by financing activities 54 88 Net decrease in cash and cash equivalents (99 ) (57 ) Cash and cash equivalents, beginning of period 693 328 Cash and cash equivalents, end of period $ 594 $ 271 Other non-cash investing activity: Non-cash capital expenditures $ 42 $ 34 See the notes to condensed consolidated financial statements. 3 DYNEGY INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in millions) Three Months Ended June30, 2009 2008 Net loss $ (346 ) $ (274 ) Cash flow hedging activities, net: Unrealized mark-to-market gains arising during period, net 81 20 Reclassification of mark-to-market losses to earnings, net — (1 ) Deferred losses on cash flow hedges, net (3 ) (2 ) Changes in cash flow hedging activities, net (net of tax expense of $7 and $5, respectively) 78 17 Amortization of unrecognized prior service cost and actuarial loss (net of tax benefit of $2 and zero) 3 1 Net unrealized loss on securities, net (net of tax benefit of zero and $5, respectively) — (8 ) Unconsolidated investments other comprehensive income (loss), net (net of tax (expense) benefit of $(2) and $4) 5 (7 ) Other comprehensive income, net of tax 86 3 Comprehensive loss (260 ) (271 ) Less: Comprehensive income attributable to the noncontrolling interests 56 7 Comprehensive loss attributable to Dynegy Inc. $ (316 ) $ (278 ) Six Months Ended June30, 2009 2008 Net loss $ (683 ) $ (426 ) Cash flow hedging activities, net: Unrealized mark-to-market gains (losses) arising during period, net 115 (6 ) Reclassification of mark-to-market gains to earnings, net — 7 Deferred losses on cash flow hedges, net (6 ) (2 ) Changes in cash flow hedging activities, net (net of tax expense of $(16) and zero, respectively) 109 (1 ) Amortization of unrecognized prior service cost and actuarial loss (net of tax expense of $1 and zero) 2 1 Net unrealized loss on securities, net (net of tax benefit of zero and $8, respectively) — (12 ) Unconsolidated investments other comprehensive income (loss), net (net of tax (expense) benefit of $(4) and $4) 6 (7 ) Other comprehensive income (loss), net of tax 117 (19 ) Comprehensive loss (566 ) (445 ) Less: Comprehensive income (loss) attributable to the noncontrolling interests 82 (4 ) Comprehensive loss attributable to Dynegy Inc. $ (648 ) $ (441 ) See the notes to condensed consolidated financial statements. 4 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED BALANCE SHEET (unaudited) (in millions) June30, 2009 December31, 2008 ASSETS Current Assets Cash and cash equivalents $ 411 $ 670 Restricted cash and investments 121 87 Short-term investments 2 24 Accounts receivable, net of allowance for doubtful accounts of $20 and $20, respectively 254 343 Accounts receivable, affiliates 1 1 Inventory 179 184 Assets from risk-management activities 1,414 1,263 Deferred income taxes 4 4 Prepayments and other current assets 296 204 Total Current Assets 2,682 2,780 Property, Plant and Equipment 10,892 10,869 Accumulated depreciation (2,347 ) (1,935 ) Property, Plant and Equipment, Net 8,545 8,934 Other Assets Restricted cash and investments 1,157 1,158 Assets from risk-management activities 207 114 Goodwill — 433 Intangible assets 418 437 Accounts receivable, affiliates 7 4 Other long-term assets 342 314 Total Assets $ 13,358 $ 14,174 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable $ 191 $ 284 Accrued interest 71 56 Accrued liabilities and other current liabilities 174 157 Liabilities from risk-management activities 1,164 1,119 Notes payable and current portion of long-term debt 93 64 Deferred income taxes 10 1 Total Current Liabilities 1,703 1,681 Long-term debt 5,895 5,872 Long-term debt, affiliates 200 200 Long-Term Debt 6,095 6,072 Other Liabilities Liabilities from risk-management activities 291 288 Deferred income taxes 906 1,052 Other long-term liabilities 475 498 Total Liabilities 9,470 9,591 Commitments and Contingencies (Note 13) Stockholders’ Equity Capital Stock, $1 par value, 1,000 shares authorized at June 30, 2009 and December 31, 2008 — — Additional paid-in capital 5,545 5,684 Affiliate receivable (827 ) (827 ) Accumulated other comprehensive loss, net of tax (183 ) (215 ) Accumulated deficit (699 ) (29 ) Total Dynegy Holdings Inc. Stockholder’s Equity 3,836 4,613 Noncontrolling interests 52 (30 ) Total Stockholders’ Equity 3,888 4,583 Total Liabilities and Stockholders’ Equity $ 13,358 $ 14,174 See the notes to condensed consolidated financial statements. 5 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in millions) Three Months Ended Six Months Ended June30, June30, 2009 2008 2009 2008 Revenues $ 450 $ 261 $ 1,354 $ 791 Cost of sales (263 ) (398 ) (641 ) (828 ) Operating and maintenance expense, exclusive of depreciation shown separately below (137 ) (117 ) (254 ) (222 ) Depreciation and amortization expense (89 ) (87 ) (175 ) (173 ) Gain on sale of assets — 26 — 26 Goodwill impairments — — (433 ) — Impairment and other charges, exclusive of goodwill impairments shown separately above (387 ) — (387 ) — General and administrative expenses (45 ) (39 ) (83 ) (78 ) Operating loss (471 ) (354 ) (619 ) (484 ) Earnings (losses) from unconsolidated investments 13 3 20 (2 ) Interest expense (98 ) (108 ) (196 ) (217 ) Other income and expense, net 3 14 7 34 Loss from continuing operations before income taxes (553 ) (445 ) (788 ) (669 ) Income tax benefit (Note 15) 205 180 117 264 Loss from continuing operations (348 ) (265 ) (671 ) (405 ) Income (loss) from discontinued operations, net of tax benefit of $11, $4, $17 and $12, respectively (Note 2) 12 (6 ) (2 ) (19 ) Net loss (336 ) (271 ) (673 ) (424 ) Less: Net loss attributable to the noncontrolling interests (1 ) (2 ) (3 ) (2 ) Net loss attributable to Dynegy Holdings Inc. $ (335 ) $ (269 ) $ (670 ) $ (422 ) See the notes to condensed consolidated financial statements. 6 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (in millions) Six Months Ended June30, 2009 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (673 ) $ (424 ) Adjustments to reconcile net loss to net cash flows from operating activities: Depreciation and amortization 189 188 Goodwill impairments 433 — Impairment and other charges, exclusive of goodwill impairments shown separately above 410 — (Earnings) losses from unconsolidated investments, net of cash distributions (20 ) 2 Risk-management activities (65 ) 760 Gain on sale of assets, net (10 ) (26 ) Deferred income taxes (139 ) (273 ) Other 43 — Changes in working capital: Accounts receivable 35 (78 ) Inventory (9 ) 23 Prepayments and other assets (88 ) (178 ) Accounts payable and accrued liabilities 5 61 Changes in non-current assets (38 ) (35 ) Changes in non-current liabilities 7 9 Net cash provided by operating activities 80 29 CASH FLOWS FROM INVESTING ACTIVITIES: Capital expenditures (303 ) (299 ) Unconsolidated investments — 10 Proceeds from asset sales, net 105 84 Decrease in short-term investments 13 — Decrease (increase) in restricted cash and restricted investments (33 ) 28 Affiliate transactions (3 ) 1 Other investing 3 7 Net cash used in investing activities (218 ) (169 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from long-term borrowings, net 54 111 Repayments to long-term borrowings — (21 ) Dividend to affiliate (175 ) — Other financing, net — (4 ) Net cash provided by (used in) financing activities (121 ) 86 Net decrease in cash and cash equivalents (259 ) (54 ) Cash and cash equivalents, beginning of period 670 292 Cash and cash equivalents, end of period $ 411 $ 238 Other non-cash investing activity: Non-cash capital expenditures $ 42 $ 34 See the notes to condensed consolidated financial statements. 7 DYNEGY HOLDINGS INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (unaudited) (in millions) Three Months Ended June30, 2009 2008 Net loss $ (336 ) $ (271 ) Cash flow hedging activities, net: Unrealized mark-to-market gains arising during period, net 81 20 Reclassification of mark-to-market losses to earnings, net — (1 ) Deferred losses on cash flow hedges, net (3 ) (2 ) Changes in cash flow hedging activities, net (net of tax expense of $7 and $5, respectively) 78 17 Amortization of unrecognized prior service cost and actuarial loss (net of tax benefit of $2 and zero) 3 1 Net unrealized loss on securities, net (net of tax benefit of zero and $5, respectively) — (8 ) Unconsolidated investments other comprehensive income (loss), net (net of tax (expense) benefit of $(2) and $4) 5 (7 ) Other comprehensive income, net of tax 86 3 Comprehensive loss (250 ) (268 ) Less: Comprehensive income attributable to the noncontrolling interests 56 7 Comprehensive loss attributable to Dynegy Holdings Inc. $ (306 ) $ (275 ) Six Months Ended June30, 2009 2008 Net loss $ (673 ) $ (424 ) Cash flow hedging activities, net: Unrealized mark-to-market gains (losses) arising during period, net 115 (6 ) Reclassification of mark-to-market gains to earnings, net — 7 Deferred losses on cash flow hedges, net (6 ) (2 ) Changes in cash flow hedging activities, net (net of tax (expense) benefit of $(16) and zero, respectively) 109 (1 ) Amortization of unrecognized prior service cost and actuarial loss (net of tax expense of $1 and zero) 2 1 Net unrealized loss on securities, net (net of tax benefit of zero and $8, respectively) — (12 ) Unconsolidated investments other comprehensive income (loss), net (net of tax (expense) benefit of $(4) and $4) 6 (7 ) Other comprehensive income (loss), net of tax 117 (19 ) Comprehensive loss (556 ) (443 ) Less: Comprehensive income (loss) attributable to the noncontrolling interests 82 (4 ) Comprehensive loss attributable to Dynegy Holdings Inc. $ (638 ) $ (439 ) See the notes to condensed consolidated financial statements. 8 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) For the Interim Periods Ended June 30, 2009 and 2008 Note 1—Accounting Policies Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to interim financial reporting as prescribed by the SEC.The year-end condensed consolidated balance sheet data was derived from audited financial statements, as adjusted for the adoption of SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements—an amendment of ARB No. 51” (“SFAS No. 160”) as discussed below.These interim financial statements do not include all disclosures required by accounting principles generally accepted in the United States of America.These interim financial statements should be read together with the consolidated financial statements and notes thereto included in Dynegy’s and DHI’s Form 10-K for the year ended December 31, 2008 filed on February 26, 2009, which we refer to as each registrant’s “Form 10-K”. On August 9, 2009, we entered into an agreement to sell our interest in eight power generation facilities to LS Power, L.P. and certain of its affiliates (“LS Power”).In connection with the signing of the purchase and sale agreement with LS Power, our Arlington Valley and Griffith power generation facilities (collectively, the “Arizona power generation facilities”) and our Bluegrass power generation facility met the requirements for classification as discontinued operations.The Renaissance, Tilton, Riverside/Foothills, Rocky Road and Bridgeport power generation facilities did not meet the requirements for classification as discontinued operations, based on our continuing presence in the markets where these assets are located.The accompanying unaudited condensed consolidated financial statements and notes have been updated to reflect the results of operations of our interests in the Arizona and Bluegrass power generation facilities as discontinued operations for all periods presented.The pending transaction is expected to close in the fourth quarter 2009 assuming all necessary closing conditions have been satisfied or waived.Please read Note 2—Dispositions and Discontinued Operations—Dispositions—LS Power Transaction and Note—16 Subsequent Events—LS Power Transaction for further discussion of the transaction. The unaudited condensed consolidated financial statements contained in this report include all material adjustments of a normal and recurring nature that, in the opinion of management, are necessary for a fair statement of the results for the interim periods.The results of operations for the interim periods presented in this Form 10-Q are not necessarily indicative of the results to be expected for the full year or any other interim period due to seasonal fluctuations in demand for our energy products and services, changes in commodity prices, timing of maintenance and other expenditures and other factors.The preparation of the unaudited condensed consolidated financial statements in conformity with GAAP requires management to make informed estimates and judgments that affect our reported financial position and results of operations.These estimates and judgments also impact the nature and extent of disclosure, if any, of our contingent liabilities based on currently available information.We review significant estimates and judgments affecting our consolidated financial statements on a recurring basis and record the effect of any necessary adjustments.Uncertainties with respect to such estimates and judgments are inherent in the preparation of financial statements.Estimates and judgments are used in, among other things, (i) developing fair value assumptions, including estimates of future cash flows and discount rates, (ii) analyzing tangible and intangible assets for possible impairment, (iii) estimating the useful lives of our assets, (iv) assessing future tax exposure and the realization of tax assets, (v) determining amounts to accrue for contingencies, guarantees and indemnifications, (vi) estimating various factors used to value our pension assets and liabilities and (vii) determining the primary beneficiary of certain VIEs from a set of related parties.Actual results could differ materially from any such estimates.Certain reclassifications have been made to prior period amounts in order to conform to current year presentation. Accounting Principles Adopted SFAS No. 141(R).On January 1, 2009, we adopted SFAS No. 141(R), “Business Combinations” (“SFAS No. 141(R)”).SFAS No. 141(R) requires the acquiring entity in a business combination to recognize the assets acquired and liabilities assumed in the transaction; establishes the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed; and requires the acquirer to disclose to investors and other users of the financial statements all the information they need to evaluate and understand the nature and financial effect of the business combination.The adoption of this statement had no impact on our financial statements. 9 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended June 30, 2009 and 2008 SFAS No. 157.On January 1, 2009, we adopted SFAS No. 157, “Fair Value Measurements” (“SFAS No. 157”) for nonfinancial assets and liabilities measured at fair value on a nonrecurring basis, which had been deferred under FSP SFAS No. 157-2.Please read Note 5—Fair Value Measurements for further discussion. SFAS No. 160.On January 1, 2009, we adopted SFAS No. 160.Please read Note 3—Noncontrolling Interests for further discussion. SFAS No. 161.On January 1, 2009, we adopted SFAS No. 161, “Disclosures about Derivative Instruments and Hedging Activities” (“SFAS No. 161”).Please read Note 4—Risk Management Activities, Derivatives and Financial Instruments for further discussion. SFAS No. 165.On June 30, 2009, we adopted SFAS No. 165, “Subsequent Events” (“SFAS No. 165”).SFAS No. 165 provides guidance on management’s assessment of subsequent events.We have evaluatedsubsequent events through August 10, 2009, the date our financial statements were issued and up to the time of the filing of our financial statements with the SEC.SFAS No. 165 is effective for interim or annual financial periods ending after June 15, 2009. EITF Issue 08-5.On January 1, 2009, we adopted EITF Issue 08-5, “Issuer’s Accounting for Liabilities Measured at Fair Value with a Third Party Credit Enhancement” (“EITF Issue No. 08-5”).Please read Note 5—Fair Value Measurements for further discussion. FSP SFAS 107-1.On June 30, 2009, we adopted FSP SFAS 107-1 and APB 28-1, “Disclosures about Fair Value of Financial Instruments” (“FSP 107-1 and APB 28-1”).Please read Note 5—Fair Value Measurements for further discussion. FSP SFAS 157-4.On June 30, 2009, we adopted FSP SFAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (“FSP 157-4”).Please read Note 5—Fair Value Measurements for further discussion. Accounting Principle Not Yet Adopted FSP SFAS 132(R)-1.FSP SFAS 132(R)-1 amends SFAS No. 132(R), “Employers’ Disclosures about Pensions and Other Postretirement Benefits,” to provide guidance on an employer’s disclosures about plan assets of a defined benefit pension or other postretirement plan.The objectives of the disclosures about plan assets in an employer’s defined benefit pension or other postretirement plan are to provide users of financial statements with an understanding of: (i) how investment allocation decisions are made, including the factors that are pertinent to an understanding of investment policies and strategies; (ii) the major categories of plan assets; (iii) the inputs and valuation techniques used to measure the fair value of plan assets; (iv) the effect of fair value measurements using significant unobservable inputs (Level 3) on changes in plan assets for the period and (v) significant concentrations of risk within plan assets.The disclosures about plan assets required by this FSP are to be provided for fiscal years ending after December 15, 2009.We are currently evaluating the disclosure implications of this standard; however, this statement will have no impact on our financial condition, results of operations or cash flows. SFAS No. 167.On June 12, 2009, the FASB issued SFAS No. 167, “Amendments to FIN 46(R)” (“SFAS No. 167”), which amends the consolidation guidance that applies to variable interest entities.The FASB’s objective in issuing this statement is to improve financial reporting by enterprises involved with variable interest entities.The FASB undertook this project to address (i) the effects on certain provisions of FASB Interpretation No. 46, as a result of the elimination of the qualifying special-purpose entity concept in FASB Statement No. 166, “Accounting for Transfers of Financial Assets”, and (ii) constituent concerns about the application of certain key provisions of Interpretation 46(R), including those in which the accounting and disclosures under the Interpretation do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity.This statement is effective for fiscal years beginning after November 15, 2009.We are currently evaluating the impact of this standard on our consolidated financial statements. 10 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended June 30, 2009 and 2008 SFAS No. 168.On June 29, 2009, the FASB issued SFAS No. 168, “The FASB Accounting Standards Codification™ and the Hierarchy of Generally Accepted Accounting Principles - a replacement of FASB Statement No. 162” (“SFAS No. 168”).SFAS No. 168 will become the source of authoritative U.S. GAAP recognized by the FASB to be applied by nongovernmental entities.Rules and interpretive releases of the SEC under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.On the effective date of this Statement, the Codification will supersede all then-existing non-SEC accounting and reporting standards.All other non-grandfathered non-SEC accounting literature not included in the Codification will become non-authoritative.This statement is effective for financial statements issued for interim and annual periods ending after September 15, 2009.We anticipate this statement will have no impact on our financial condition, results of operations or cash flows. Note 2—Dispositions and Discontinued Operations Dispositions LS Power Transaction.On August 9, 2009, we entered into a purchase and sale agreement with LS Power Partners, L.P. and certain ofits affiliates (collectively, “LS Power”) pursuant to which we agreed to(i) sell to LS Power our interests in: Dynegy Arlington Valley, LLC; Griffith Energy LLC; Bridgeport Energy LLC; Rocky Road Power, LLC; Tilton Energy LLC; Riverside Generating Company, L.L.C.; Bluegrass Generation Company, L.L.C.; Renaissance Power, L.L.C.; Sandy Creek Services, LLC; and Dynegy Sandy Creek Holdings, LLC, and (ii) issue to LS Power $235 million aggregate principal amount of DHI 7.50 percent senior unsecured notes due 2015.In exchange for the ownership interests and notes, we will receive (i) $1.025 billion in cash (consisting, in part, of the release of $175 million of restricted cash on our unaudited condensed consolidated balance sheets that was used to support our funding commitment to Sandy Creek and approximately $200 million for the unsecured notes), subject to working capital adjustments, and (ii) 245 million shares of Dynegy’s Class B common stock (currently held by LS Power), with the remaining 95 million shares of Dynegy’s Class B common stock held by LS Power to be converted at closing to an equivalent number of shares of Dynegy’s Class A common stock.Concurrent with the execution of the purchase and sale agreement,LS Power and Dynegy entered into a new Shareholder Agreement,which upon closing of the transaction, will eliminate special approval rights, board representation and certain other rights associated with the former Class B common shares and limit the acquisition and transfer of Dynegy’s common stock held byLS Power.This agreement provides that we have agreed not to issue Dynegy’s equity securities for our own purposes until the earlier of (i) 121 days following the closing of the transaction with LS Power and (ii) the first date following closing of the transaction in which LS Power owns, in aggregate, less than 10 percent of Dynegy’s then outstanding Class A common stock.The parties have made customary representations and warranties and the completion of the transaction is conditioned upon obtaining certain regulatory approvals and the expiration or termination of the Hart-Scott-Rodino waiting period.The agreement also includes other customary closing conditions, including the lack of a material adverse effect and contains customary termination rights by both parties.Assuming all necessary conditions are satisfied, the sale is expected to close in the second half of 2009. In connection with discussions leading to the agreement with LS Power, we determined it was more likely than not that certain assets would be sold prior to the end of their previously estimated useful lives.Therefore, we updated our March 31, 2009 impairment analysis for each of the asset groups that we were considering for sale as part of the transaction with LS Power.As a result of this evaluation, we recorded pre-tax impairment charges of $197 million during the second quarter 2009, which are included in Impairment and other charges in our unaudited condensed consolidated statements of operations.The asset groups included in this transaction do not meet the criteria of held for sale at June 30, 2009.Based on the fair value at June 30, 2009 of the consideration to be received from LS Power as now reflected in the definitive transaction documents,we expect to record further pre-tax impairment charges of approximately $355 million in the third quarter 2009 upon the asset groups meeting the criteria of held for sale, as well as a net loss on sale of assets of approximately $130 million upon closing of the transaction, based on our stock price and the value of our investment in Sandy Creek at June 30, 2009.However, the estimates of the total impairment charges and loss on sale could change materially based on changes in the fair value of the shares of Class B common stock that is part of the consideration to be received from LS Power transaction.Please read Note 6—Impairment Charges for further discussion of these impairments. 11 DYNEGY INC. and DYNEGY HOLDINGS INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS—(Continued) (Unaudited) For the Interim Periods Ended June 30, 2009 and 2008 NYMEX Securities.In November 2006, the New York Mercantile Exchange (“NYMEX”) completed its initial public offering.At the time, we had two membership seats on the NYMEX, and therefore, we received 90,000 NYMEX shares for each membership seat.During August 2007, we sold 30,000 shares for approximately $4 million, and we recognized a gain of $4 million.During the second quarter 2008, we sold our remaining 150,000 shares and both of our membership seats for approximately $16 million, and we recognized a gain of $15 million, which is included in Gain on sale of assets in our unaudited condensed consolidated statements of operations partially offset by a reduction of $8 million, net of tax of $5 million, in our unaudited condensed consolidated statements of other comprehensive loss. Oyster Creek.In May 2008, we sold the beneficial interest in Oyster Creek Limited for approximately $11 million, which is included in Gain on sale of assets in our unaudited condensed consolidated statements of operations. Discontinued
